PD-1493-15
                                                                RECEIVED.,.
                                IN THE                      COURT OF CRIMINAL ARREALS
                      COURT OF CRIMINAL APPEALS
                               OF TEXAS
                                                                   DEC 02 2015

DAVID K.   THACKER,
                PETITIONER
                                                            Abel Acosta, Clerk
V.                                                                  FILED m
THE STATE OF TEXAS,
                                                         C0URT OF CRIMINAL APPEALS
               APPELLEE                                           c:: o   n
                                                                              z


              MOTION TO SUSPEND RULE 9.3(b) of T.R.A.P.         Abel Ac°Sta, Clerk
     COMES NOW DAVID K. THACKER, Petitioner pro se and requests

this Honorable Court to suspend Rule 9.3(b) of T.R.A.P., and would

show the following to support his request:
     Petitioner is a pro se applicant who is indigent, and is

incarcerated at the TDCJ Estelle Unit.    TDCJ policy does not allow

inmates access to a copy machine to provide the Court with the; re-
quired copies under Rule 9.3(b), and Petitioner has limited access
to use of a borrowed typewriter.

                                PRAYER

     For the above and foregoing reasons stated, Petitioner respect

fully asks this Court to grant his motion to suspend Rule 9.3(b) of
T.R.A.P.

                                              Respeetf-Nlly submitted,


                                                  favid'jfK^Tnacker, pro se
                                              TDCJJA1990675
                                              Estelle Unit
                                                   fk FM 3478
                                              Huntsville, TX          77320